                     EXHIBIT A




Case 1:20-cv-00442-CCE-JLW Document 38-1 Filed 07/01/20 Page 1 of 5
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 FOOD LION, LLC AND MARYLAND
 AND VIRGINIA MILK PRODUCERS
 COOPERATIVE ASSOCIATION,
 INC.

              Plaintiffs,                     Case No. 1:20-cv-00442 (CCE)

       v.

 DAIRY FARMERS OF AMERICA,
 INC.,

              Defendant.


       STIPULATED DISCOVERY AND BRIEFING SCHEDULE/ORDER

      The parties submit the following Discovery and Briefing Schedule which shall be

effective unless and until the Court grants Defendant’s pending Motion to Dismiss:

1.    The parties shall serve initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on or

      before July 10, 2020;

2.    The parties shall meet as soon as practicable for purposes of submitting a Rule

      26(f) report to the Court.

3.    Defendant’s Answer to Plaintiffs’ Complaint and any motions to amend the

      Complaint shall be filed on or before 21 days after denial of Defendant’s Motion

      to Dismiss.

4.    Defendant shall respond to Plaintiffs’ document requests served on June 17, 2020,

      and begin producing documents by no later than July 17, 2020.




     Case 1:20-cv-00442-CCE-JLW Document 38-1 Filed 07/01/20 Page 2 of 5
5.     The parties agree that the production of structured data by all parties shall be

       completed on or before August 15, 2020. In advance thereof, the parties shall meet

       and confer regarding the scope of any structured data production as soon as

       practicable.

6.     The parties shall serve all initial requests for production by no later than July 10,

       2020, and any additional requests for production must be served on or before

       August 31, 2020. All documents shall be produced as soon as reasonably

       practicable, but by no later than October 2, 2020.

7.     The parties shall serve all interrogatories, on or before August 31, 2020. All

       responses to interrogatories shall be provided by no later than October 2, 2020.

8.     The parties shall serve all requests for admission on or before January 29, 2021.

       All responses to requests for admission shall be served pursuant to the Rules of

       Civil Procedure and, in no event, no later than February 26, 2021.

9.     Depositions of all non-expert witnesses and fact discovery shall be completed by

       October 30, 2020, unless otherwise agreed to by the parties (other than as set forth

       in paragraph 8).

10.    The parties shall meet and confer to establish a pretrial schedule by no later than

       November 2, 2020 and, if there disagreements, make a joint submission to the

       court by November 9, 2020, for resolution. The parties shall appear for a status

       conference thereafter to discuss the pretrial schedule at the Court’s convenience.

11.    Plaintiffs shall submit expert witness reports on or before November 13, 2020.




      Case 1:20-cv-00442-CCE-JLW Document 38-1 Filed 07/01/20 Page 3 of 5
12.    Defendants shall submit expert witness reports on or before January 8, 2021 and

       depositions of plaintiffs’ experts shall be conducted within this same time period.

13.    Plaintiffs shall submit rebuttal expert reports on or before February 8, 2021, and

       depositions of defendants’ experts shall be completed within this same time

       period.

14.    Defendants shall conduct any additional depositions of plaintiffs’ experts who file

       rebuttal reports within 10 days of the filing of any such rebuttal report. Any

       deposition of a rebuttal expert shall be strictly limited to the scope of any new

       opinions in the rebuttal report.

15.    All Daubert and summary judgment motions shall be filed on or before February

       22, 2021. Oppositions to any such motions are due 30 days after service of the

       motion and replies are due 14 days after service of the opposition.

16.    This case shall be ready for trial by April 21, 2021, with all pretrial disclosures

       and exchanges completed and motions in limine fully briefed by that date.

 HUNTON ANDREWS KURTH LLP                             WOMBLE BOND DICKINSON
                                                      (US) LLP

     /s/ Ryan G. Rich                                    /s/ Brent F. Powell
 A. Todd Brown, Sr.                                   James P. Cooney III
 N.C. State Bar No. 13806                             N.C. State Bar No. 12140
 Ryan G. Rich                                         Sarah Motley Stone
 N.C. State Bar No. 37015                             N.C. State Bar No. 34117
 101 South Tryon Street, Suite 3500                   WOMBLE BOND DICKINSON
 Charlotte, North Carolina 28280                      (US) LLP
 Telephone: (704) 378-4700                            Charlotte, North Carolina 28202
 tbrown@huntonak.com                                  Phone: 704-331-4900
 rrich@huntonak.com                                   Fax: 704-331-4955
                                                      Jim.Cooney@wbd-us.com




      Case 1:20-cv-00442-CCE-JLW Document 38-1 Filed 07/01/20 Page 4 of 5
Ryan P. Phair (admitted pro hac vice)       Sarah.Stone@wbd-us.com
John S. Martin (admitted pro hac vice)
Kevin Hahm (admitted pro hac vice)
Carter C. Simpson (admitted pro hac vice)
2200 Pennsylvania Avenue, NW                Brent F. Powell
Washington, DC 20037                        N.C. State Bar No. 41938
Telephone: (202) 955-1500                   One West Fourth Street
rphair@huntonak.com                         Winston-Salem, North Carolina
martinj@huntonak.com                        27101
khahm@huntonak.com                          Phone: 336-721-3600
csimpson@huntonak.com                       Fax: 336-721-3660
                                            Brent.Powell@wbd-us.com
Attorneys for Food Lion, LLC
                                            BAKER & MILLER PLLC
TROUTMAN SANDERS LLP
                                            W. Todd Miller*
    /s/ Jason D. Evans                      Amber McDonald*
Jason D. Evans, N.C. State Bar No. 27808    2401 Pennsylvania Avenue N.W.
301 S. College Street, 34th Floor           Suite 300
Charlotte, NC 28202                         Washington, D.C. 20037
Telephone: (704) 916-1502                   Phone: 202-663-7820
jason.evans@troutman.com                    Fax: 202-663-7849
                                            TMiller@bakerandmiller.com
James A. Lamberth (admitted pro hac         AMcDonald@bakerandmiller.com
vice)
600 Peachtree Street, NE, Suite 3000        Attorneys for
Atlanta, GA 30308                           Dairy Farmers of America, Inc.
(404) 885-3362
james.lamberth@troutman.com                 *By Special Appearance

Attorneys for Maryland and Virginia Milk
Producers Cooperative Association, Inc.




APPROVED and SO ORDERED:
                                            Hon. Catherine C. Eagles
Date




   Case 1:20-cv-00442-CCE-JLW Document 38-1 Filed 07/01/20 Page 5 of 5
